Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered December 21, 1990, convicting defendant, after a jury trial, of two counts of robbery in the first degree and criminal possession of stolen property in the third degree and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, 25 years to life and ZVi to 7 years, respectively, unanimously affirmed.
Although the trial court was warranted in concluding that the original of defendant’s handwritten confession had been lost, even assuming a violation of the best evidence rule, any error was de minimis in that it could not be deemed to have prejudiced defendant (see, People v Fondal, 154 AD2d 476, lv denied 75 NY2d 770).
Since defendant never requested that sanctions be imposed or that the indictment be dismissed as a result of the People’s failure to produce defendant’s handwritten statement and any police notes relating to the July 2nd robbery, this argument is unpreserved for appellate consideration (People v Norman, 199 AD2d 5), and we decline to review it in the interest of justice. In any event, the People asserted that the original of the handwritten confession had been lost and there were no workpapers of the police interview with the complainant, and the representations of a prosecutor, as an officer of the court, are generally accepted in the absence of evidence to the contrary (People v Lopez, 160 AD2d 565, 566, lv denied 76 NY2d 860).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.